Per Curiam.
Proceeding against May Schultz, and others, under the provisions of Laws 1913, p. 815, c. 562, to abate a nuisance. The summons, complaint, an order to show cause why a temporary injunction should not be issued and a restraining order were served on appellant personally April 20, 1915. She failed to appear or answer.
The cause was brought on for trial June 18, 1915. Findings were made and filed June 28, 1915, and judgment entered and docketed June 29, 1915. A writ of execution was issued and a levy made.
*489July 9, 1915, May Schultz, upon a proposed answer and affidavits, and upon all the records, files and proceedings in the case, moved to vacate the judgment and for leave to answer. The matter was heard on July 14, 1915, and resulted in an order denying the motion, from which order she appeals.
The motion was addressed to the discretion of the trial court. We hold that, on the facts presented by the record, the trial court did not abuse its discretion in making the order appealed from.
Order affirmed.